This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1419

                                In re the Marriage of:
                          Stacy Elizabeth Reeves, petitioner,
                                      Appellant,

                                          vs.

                               Brian Lawrence Reeves,
                                     Respondent,

                            Hennepin County, intervenor,
                                   Respondent.

                                Filed May 11, 2015
                  Affirmed in part, reversed in part, and remanded
                                   Chutich, Judge

                           Hennepin County District Court
                              File No. 27-FA-13-2472

Zachary P. Marsh, Garfinkel Marsh LLC, Minneapolis, Minnesota (for appellant)

Brian Lawrence Reeves, Hoschton, Georgia (pro se respondent)

Michael O. Freeman, Hennepin County Attorney, Minneapolis, Minnesota (for
respondent county)


      Considered and decided by Smith, Presiding Judge; Rodenberg, Judge; and

Chutich, Judge.
                            UNPUBLISHED OPINION

CHUTICH, Judge

          Petitioner-appellant Stacy Reeves (mother) appeals from judgment entered

granting her a divorce from respondent Brian Reeves (father). Mother argues that the

district court abused its discretion by (1) not applying father’s child-support obligation

retroactively, (2) failing to impute income to father, and (3) requiring the parties to divide

equally the costs of transporting the children to Georgia to spend time in the summer with

father.     Because the district court acted within its discretion by declining to order

retroactive child support, we affirm in part. But because the district court did not impute

income to father under Minnesota Statutes section 518A.32, subdivision 2 (2014), and

because requiring mother to pay half of the travel expenses to send two of the children to

Georgia up to three separate times every summer is inequitable, we reverse in part and

remand.

                                             FACTS

          Mother and father were married in 2005 and have three minor children. In April

2013, the parties petitioned for dissolution of marriage. After a hearing, the district court

dissolved the marriage but reserved issues of child support, maintenance, parenting time,

and division of property.

          In its order resolving the reserved issues, the district court found that father had a

gross monthly income of $1,733 per month based on his unemployment compensation.

Based on their income, the parties’ combined parental income for determining child

support was $2,436. The district court determined that the parties were able to support


                                                2
the children throughout the proceeding without hardship. Because of this absence of

hardship, the district court ordered father’s child-support obligation to begin on

December 1, 2013.

       The district court further ordered that father, who now lives in Georgia, would

have parenting time with the two oldest children for ten consecutive days in June, ten

consecutive days in July, and ten consecutive days in August. The parties were to split

equally the costs of transportation for these three visits.

       Father moved for amended findings.           He contended that his unemployment

compensation ended in December 2013, making his gross income $0 per month. He

asked the district court to amend the order to require him to pay the basic minimum

support of $75 per month to mother. Mother opposed this motion.

       Mother also moved for amended findings, asking that father’s support obligation

be retroactive to April 2, 2013. She argued that this amendment was appropriate because

father had contributed no support since the separation, whereas her withdrawals from an

account substantially reduced its balance. She additionally requested that the district

court make father solely responsible for transportation costs for the children’s summer

trips to Georgia because he voluntarily moved to Georgia, and she had no choice in the

matter. Father opposed this motion.

       In April 2014, the district court amended its finding of father’s gross income and

adjusted his gross income to $0 per month. Based on this finding, the district court

lowered his monthly support obligation to $75 per month. The district court found that




                                               3
father was unemployed, and he would struggle to find employment given his learning

disabilities and work experience.

       The district court denied the portions of mother’s motion at issue here. The

district court found that neither party had the financial resources to cover travel expenses

for the summer trips to and from Georgia and concluded that substantial evidence

supported its finding that the parties split these expenses equally. The district court also

declined to amend its finding regarding retroactive support.         It stated that it had

considered the parties’ financial circumstances and the support received from the parties’

parents, which justified its finding that the parties were able to support the children

without the need for retroactive child support.

       The amended findings were incorporated into the final judgment issued in July

2014. Mother appealed.

                                      DECISION

                            I.      Retroactive Child Support

       Mother first argues that the district court abused its discretion by failing to make

child support retroactive, claiming that its findings are against facts in the record. We

disagree.

       A district court may, in its discretion, order retroactive child support in a final

dissolution judgment. Korf v. Korf, 553 N.W.2d 706, 710 (Minn. App. 1996). It may

consider all payments made since the separation and all of the facts and circumstances.

Id. at 710-11. A district court abuses its discretion when it sets support in a manner that

is against logic and the facts in the record or when it misapplies the law. Ver Kuilen v.


                                             4
Ver Kuilen, 578 N.W.2d 790, 792 (Minn. App. 1998); Kuronen v. Kuronen, 499 N.W.2d
51, 53 (Minn. App. 1993), review denied (Minn. June 22, 1993).

       The district court here ordered that father’s child-support obligation begin on

December 1, 2013. It found that given the parties’ financial situations and the support

they received from their parents, they were able to support the children throughout the

proceeding without hardship. Because the record supports these findings, no abuse of

discretion occurred.

       Mother argues that support must be retroactive in part because father did not

provide financial support throughout the proceedings.        She claims that this lack of

assistance distinguishes Korf and favors retroactivity. But nothing in Korf suggests that a

district court abuses its discretion if it declines to make child support retroactive because

a party did not contribute support during proceedings. And mother cites no other caselaw

to support this argument. Nor did the district court err in finding that father supported the

children throughout the proceedings. This argument therefore fails.

                              II.     Imputation of Income

       Mother next contends that the district court erred by failing to impute income to

father. She asserts, and we agree, that the district court should have imputed income to

father under one of the three statutory methods set forth in Minnesota Statutes section

518A.32 (2014).

       In the district court’s order, it noted that father is currently unemployed, and his

unemployment benefits terminated in December 2013.             Based on father’s learning




                                             5
disability and lack of work experience beyond working for his father-in-law, the district

court calculated child support based on father’s actual income of $0.

       A district court’s determination of income must be based in fact, and it will not be

overturned unless it is clearly erroneous. Schisel v. Schisel, 762 N.W.2d 265, 272 (Minn.

App. 2009); see also Strauch v. Strauch, 401 N.W.2d 444, 448 (Minn. App. 1987) (“A

determination of net income for the purpose of calculating child support will be affirmed

if it has a reasonable basis in fact.”). If the determination of income is challenged on

appeal, this court looks to the district court’s findings and the record to ascertain whether

the district court committed clear error. Schisel, 762 N.W.2d at 272. A district court has

broad discretion to provide support for the parties’ children. Rutten v. Rutten, 347
N.W.2d 47, 50 (Minn. 1984). A district court abuses its discretion when it sets support in

a manner that is against logic and the facts in the record or when it misapplies the law.

Kuronen, 499 N.W.2d at 53.

       To determine the presumptive child-support obligation of a parent, a district court

must determine the parties’ gross incomes. Minn. Stat. § 518A.34 (2014). Gross income

includes potential income calculated under section 518A.32. Minn. Stat. § 518A.29(a)

(2014).   Child support based on potential income applies if a parent is voluntarily

unemployed, underemployed, or employed less than full-time, or if there is no direct

evidence of any income. Minn. Stat. § 518A.32, subd. 1. A district court “must”

determine potential income according to one of three methods:

                    (1) the parent’s probable earnings level based on
              employment potential, recent work history, and occupational



                                             6
              qualifications in light of prevailing job opportunities and
              earnings levels in the community;
                     (2) if a parent is receiving unemployment
              compensation or workers’ compensation, that parent’s income
              may be calculated using the actual amount of the
              unemployment compensation or workers’ compensation
              benefit received; or
                     (3) the amount of income a parent could earn working
              full time at 150 percent of the current federal or state
              minimum wage, whichever is higher.

Id., subd. 2. The statute rebuttably presumes that a parent can work full-time. Id., subd.

1. A parent is not voluntarily unemployed, underemployed, or employed on a less than

full-time basis if that employment status (1) is temporary and will lead to increased

income, (2) is because of a bona fide career change that outweighs the adverse effect of

the diminished income on the child, or (3) because of mental or physical incapacitation or

incarceration. Id., subd. 3.

       Although a district court may deviate from the presumptive child-support

obligation determined under section 518A.34, it must make written findings stating how

the deviation serves the best interests of the child. Minn. Stat. § 518A.37, subd. 2 (2014).

       Here, after determining that father is unemployed but no longer receiving

unemployment benefits, the district court calculated father’s support obligation based on

his actual gross income of $0. The district court used this figure in part because of

father’s learning disability. But it did not find that father’s learning disability is a mental

incapacitation sufficient to render father’s unemployment involuntary under section

518A.32, subdivision 3(3).      Additionally, a review of the record demonstrates that

although father’s learning disability was discussed, no evidence suggested that it



                                              7
prevented him from being gainfully employed. And it is rebuttably presumed that a

parent can be gainfully employed on a full-time basis. Minn. Stat. § 518A.32, subd. 1.

       We recognize that the district court may have intended its calculation of support

based on father’s assigned income of $0 to be a deviation from the child-support

guidelines. But deviation from the guidelines requires written findings illustrating how

the deviation serves the best interests of the children. Minn. Stat. § 518A.37, subd. 2.

We therefore reverse this aspect of the order and remand the issue to the district court.

See Butt v. Schmidt, 747 N.W.2d 566, 577 (Minn. 2008) (remanding case to district court

to follow proper procedure for imputing income). On remand, the district court should

determine whether it will: (1) impute income to father; (2) make findings about whether

father’s unemployment is involuntary; or, if it determines that father is not voluntarily

unemployed but imputation of income is inappropriate, (3) make findings as to how this

deviation serves the children’s best interests.

                                  III.   Travel Expenses

       Finally, mother argues that the district court abused its discretion by ordering her

to contribute 50% to the travel expenses to transport the children from Minnesota to and

from Georgia up to three times in the summer. She asserts that this division, which

imposes a nearly insurmountable financial burden on her, is against logic. We agree.

       A district court’s decision regarding visitation questions is reviewed for abuse of

discretion. LaChapelle v. Mitten, 607 N.W.2d 151, 165 (Minn. App. 2000), review

denied (Minn. May 16, 2000). District courts should allocate transportation expenses




                                              8
equitably, considering the parties’ financial situations. Ballard v. Wold, 486 N.W.2d 161,

163 (Minn. App. 1992).

       Although the district court considered the parties’ financial circumstances, we

conclude that the equal division ordered is inequitable and illogical. Paying half the cost

of transportation of two young children to fly across the country three times in three

months would be a difficult burden for anyone to undertake. But ordering mother—who

makes just over $700 per month—to bear these costs for separate visits crosses the line

from difficult to inequitable. While we realize that father is currently unemployed with

his own financial struggles, we also note that he voluntarily chose to move to Georgia.

We conclude that it is unreasonable for mother to have to subsidize the high cost of his

decision as many as three times in a three-month period.

       Affirmed in part, reversed in part, and remanded.




                                            9